Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                         FILED
any court except for the purpose of                         Feb 14 2012, 9:23 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                             CLERK
                                                                 of the supreme court,

case.                                                            court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

P. STEPHEN MILLER                               GREGORY F. ZOELLER
Fort Wayne, Indiana                             Attorney General of Indiana

                                                ANGELA N. SANCHEZ
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

GERALD P. VANPATTEN,                            )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 02A03-1103-CR-113
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                        The Honorable John F. Surbeck, Jr., Judge
                             Cause No. 02D04-0911-FA-69



                                     February 14, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Gerald VanPatten appeals his two convictions for child molesting as class A

felonies and one conviction for child molesting as a class C felony.1 VanPatten raises

four issues, which we consolidate and restate as:

       I.        Whether the trial court abused its discretion or acted unreasonably
                 and arbitrarily in denying Vanpatten’s counsel’s motion to withdraw
                 and in not allowing VanPatten to discharge his counsel;

       II.       Whether the court abused its discretion in admitting certain
                 statements; and

       III.      Whether the evidence is sufficient to support his two convictions for
                 molesting S.D.

We affirm.

       The relevant facts follow. In the summer of 2009, S.D. and E.R., who were both

six years old, lived next door to each other, were close friends, and played together daily.

E.R. spent the night at S.D.’s house approximately five times during the summer, and

E.R. and S.D. slept together in the same bed, either in S.D.’s room or in S.D.’s mother’s

room. On more than one occasion when E.R. spent the night at S.D.’s house, VanPatten,

who is S.D.’s biological father, entered the room where the girls were sleeping, pulled

down E.R.’s panties, and touched his penis to and placed it inside E.R.’s vagina. When

S.D. woke up, VanPatten “would do it to her.” Trial Transcript at 212.

       In August 2009, after E.R. and S.D. spoke with S.D.’s mother, S.D.’s mother

contacted S.D.’s pediatrician.          At some point after E.R.’s mother learned of the

molestation allegations, she walked next door and confronted VanPatten about what she

had learned, and VanPatten stated that “you know kids exaggerate.” Id. at 258. S.D. and

       1
           Ind. Code § 35-42-4-3 (Supp. 2007).

                                                 2
E.R. were later taken by their mothers to the Child Advocacy Center for a forensic

interview and then to the Fort Wayne Sexual Assault Treatment Center for a medical

examination, where Joyce Moss, a forensic nurse examiner, separately examined S.D.

and E.R.

        On November 17, 2009, the State filed an information charging VanPatten with

Count I, child molesting as a class A felony for performing or submitting to sexual

intercourse with S.D.; Count II, child molesting as a class A felony for performing or

submitting to deviate sexual conduct with S.D.; Count III, child molesting as a class A

felony for performing or submitting to sexual intercourse and/or sexual deviate conduct

with E.R.; and Count IV, child molesting as a class C felony for performing or submitting

to fondling or touching with S.D. On December 10, 2009, Anthony S. Churchward filed

an appearance on behalf of VanPatten, and Mark A. Thoma subsequently joined in

representing VanPatten.2 In a letter file-stamped as received by the court on December

28, 2010, VanPatten asked the court to set a hearing because he wished to fire his

attorneys. VanPatten also forwarded to the court copies of complaints which he had filed

against his counsel with the Indiana Supreme Court Disciplinary Commission.3

        On January 10, 2011, VanPatten’s defense counsel filed a motion to withdraw

appearance which stated that “[t]here has been a breakdown in the attorney-client

relationship which precludes further representation.”                 Appellant’s Appendix at 78.


        2
            The parties do not point to the record to show when Thoma joined in representing VanPatten.
        3
          The complaints alleged among other things that defense counsel refused to obtain certain expert
witnesses, attempted to force VanPatten to sign a plea agreement, refused to investigate certain parts of
the case, discussed the case with other clients of counsel, and did not provide an invoice.

                                                     3
Defense counsel also filed a memorandum in support of their motion. After a hearing,

the court denied the motion to withdraw.

       VanPatten’s jury trial commenced on January 24, 2011. At trial, S.D. recanted her

previous allegations against VanPatten. Moss, the forensic nurse who examined S.D. and

E.R., testified in part regarding the facility at which the examinations were performed and

the standard examination procedures.              Moss further testified, over objection by

VanPatten’s counsel,4 regarding the statements given to her during the examination at the

treatment center by S.D. regarding the molestations, including S.D.’s statements that “he

put his private on my private, on the inside,” that “[h]e put his mouth on my private and

he put his finger in my private,” and that “white stuff came out of his private.” Trial

Transcript at 349. The jury found VanPatten guilty of Counts II, III, and IV and not

guilty of Count I.       The court sentenced VanPatten to forty years for each of his

convictions under Counts II and III, to be served consecutive to each other, and four

years for his conviction under Count IV, to be served concurrently with the sentences

under Counts II and III.

                                                  I.

       The first issue is whether the court abused its discretion or acted unreasonably and

arbitrarily in denying the motion to withdraw of VanPatten’s counsel and in not allowing

VanPatten to discharge his counsel. Whether to allow counsel to withdraw is within the

trial court’s discretion, and we will reverse only when denial constitutes a clear abuse of


       4
          VanPatten’s counsel objected on the grounds that the testimony violated the hearsay rule, and
the State argued that the testimony was permitted under Ind. Evidence R. 803(4) as an exception to the
hearsay rule for statements which were made for the purpose of medical diagnosis or treatment. The
court overruled the objection.
                                                  4
discretion and prejudices the defendant’s right to a fair trial.5 Bronaugh v. State, 942

N.E.2d 826, 829 (Ind. Ct. App. 2011) (citing Strong v. State, 633 N.E.2d 296, 300 (Ind.

Ct. App. 1994)), trans. denied. The right to counsel of one’s choice is an essential

element of the right to counsel under the Sixth Amendment to the United States

Constitution, but “while the right to counsel is absolute, the right to counsel of one’s

choice is not.” Galloway v. State, 656 N.E.2d 1204, 1205 (Ind. Ct. App. 1995), trans.

denied. The trial court may refuse a motion to withdraw if there will be a resultant delay

in the administration of justice, and the trial court’s decision in that regard is left to its

sound discretion. Id.



       5
           Ind. Code § 35-36-8-2 provides:

       (a)       Counsel for a defendant charged with a felony or misdemeanor may withdraw
                 from the case for any reason, including failure of the defendant to fulfill an
                 obligation with respect to counsel’s fee, at any time up to thirty (30) days before
                 the omnibus date.

       (b)       However, the court shall allow counsel for the defendant to withdraw from the
                 case at any time within thirty (30) days of, and at any time after, the omnibus
                 date if there is a showing that:

                 (1)     counsel for the defendant has a conflict of interest in continued
                         representation of the defendant;

                 (2)     other counsel has been retained or assigned to defend the case,
                         substitution of new counsel would not cause any delay in the
                         proceedings, and the defendant consents to or requests
                         substitution of the new counsel;

                 (3)     the attorney-client relationship has deteriorated to a point such
                         that counsel cannot render effective assistance to the defendant;

                 (4)     the defendant insists upon self representation and the defendant
                         understands that the withdrawal of counsel will not be permitted
                         to delay the proceedings; or

                 (5)     there is a manifest necessity requiring that counsel withdraw
                         from the case.

                                                     5
       The Sixth Amendment guarantees a criminal defendant’s right to have the

assistance of counsel for his defense. Lewis v. State, 730 N.E.2d 686, 688 (Ind. 2000).

The right to counsel of choice is not absolute. Lewis, 730 N.E.2d at 689. “It is well

settled that the right to counsel of choice must be exercised at the appropriate stage of the

proceeding.” Id. (citations and internal quotation marks omitted). Continuances sought

shortly before trial to hire a new attorney are disfavored because they cause substantial

loss of time for jurors, lawyers, and the court. Id. The Indiana Supreme Court has stated

that a “trial court, in the exercise of its discretion, may refuse to allow an accused to

replace counsel during or immediately before trial because such a substitution would

require the court to grant a continuance.” Id. at 690. “The denial of a continuance is

reviewed for an abuse of discretion, and the denial of the right to counsel of choice . . . is

reviewed to determine whether the trial court acted unreasonably and arbitrarily.” Id.

(citations omitted).

       Evaluated under either standard, VanPatten is not entitled to a new trial. In their

motion, VanPatten’s counsel alleged that “[t]here has been a breakdown in the attorney-

client relationship which precludes further representation.” Appellant’s Appendix at 78.

In their memorandum in support of the motion, defense counsel stated in part that “they

must be able to make strategic decisions that they feel are in their client’s best interest

without the specter of a pending investigation into their ethics” and that “[t]his ability has

been extinguished by the pending disciplinary complaint filed against them.” Id. at 83.

The trial court considered VanPatten’s complaints regarding his defense counsel and their

performance. At the hearing on the motion to withdraw, the court noted that it reviewed


                                              6
the motion and the complaint filed with the disciplinary commission, that “the complaint

is wholly without merit,” that defense counsel were exceptional and “have exercised

every bit of that expertise in this case,” that “[t]here’s not even a shadow of a question of

lack of effective representation,” and that the complaint “creates no conflict, meritorious

conflict of substance.” January 10, 2011 Transcript at 9-10. Under the circumstances

and based upon the record, we find that no actual conflict existed and the trial court’s

inquiry into VanPatten’s complaint of the potential conflict was adequate.

       Moreover, VanPatten’s case had been on the trial court’s docket for almost

fourteen months at the time of the motion to withdraw. The State filed its charges against

VanPatten on November 17, 2009, and VanPatten’s counsel Anthony S. Churchward

filed an appearance on behalf of VanPatten on December 10, 2009. In a letter file-

stamped as received by the court on December 28, 2010, VanPatten asked the court to set

a hearing because he wished to fire his attorneys, and VanPatten’s defense counsel filed a

motion to withdraw appearance on January 10, 2011, which was two weeks prior to the

scheduled date of the first day of VanPatten’s four-day jury trial of January 24, 2011.

The Indiana Supreme Court has stated that a “trial court may refuse a motion for

permission to withdraw if the court determines that there will be a resultant delay in the

administration of justice.” See Bronaugh, 942 N.E.2d at 830 (citing Moore v. State, 557

N.E.2d 665, 668 (Ind. 1990) (recognizing the “late date” of a motion to withdraw filed

three weeks before trial)). VanPatten had sufficient time to decide whether he was

satisfied with his defense counsel’s representation prior to December 2010.




                                             7
       In addition, VanPatten has failed to demonstrate that he was prejudiced by his

continued representation of his counsel. A defendant must demonstrate that he was

prejudiced before we may reverse because the trial court denied counsel’s motion to

withdraw. See id. (citing Corder v. State, 467 N.E.2d 409, 413 (Ind. 1984) (stating that

“[a]s defendant has not shown that the denial of the motion to withdraw jeopardized or

prejudiced him, we cannot now reverse”)). We also note that VanPatten did not state that

he retained substitute counsel and expressed no specific plans to do so.

       Accordingly, we cannot say that the trial court abused its discretion or acted

unreasonably and arbitrarily in denying the motion to withdraw appearance filed by

VanPatten’s counsel and declining to permit VanPatten to discharge his counsel. See

Bronaugh, 942 N.E.2d at 829-830 (holding that the trial court did not abuse its discretion

in denying the motion to withdraw filed by defendant’s counsel); Schmid v. State, 804

N.E.2d 174, 178 (Ind. Ct. App. 2004) (finding that the defendant failed to exercise her

right to counsel of choice at the appropriate stage of the proceeding and noting that it is

generally neither appropriate nor advisable to hire new counsel for a case that has been

pending for seventeen months with a jury trial set in just over thirty days), trans. denied.

                                             II.

       The next issue is whether the court abused its discretion in admitting certain

evidence. The admission and exclusion of evidence falls within the sound discretion of

the trial court, and we review the admission of evidence only for abuse of discretion.

Wilson v. State, 765 N.E.2d 1265, 1272 (Ind. 2002). An abuse of discretion occurs




                                              8
“where the decision is clearly against the logic and effect of the facts and circumstances.”

Smith v. State, 754 N.E.2d 502, 504 (Ind. 2001).

       “Hearsay” is a statement, other than one made by the declarant while testifying at

a trial or hearing, offered in evidence to prove the truth of the matter asserted. Ind.

Evidence Rule 801(c). Hearsay is not admissible except as provided by law or the rules

of evidence. Ind. Evidence Rule 802.

       Ind. Evidence Rule 803 sets forth exceptions to the general hearsay rule even

though the declarant is available as a witness. One of the exceptions is related to

statements for purposes of medical diagnosis or treatment, found at Ind. Evidence Rule

803(4), and consists of: “Statements made by persons who are seeking medical diagnosis

or treatment and describing medical history, or past or present symptoms, pain, or

sensations, or the inception or general character of the cause or external source thereof

insofar as reasonably pertinent to diagnosis or treatment.” The Indiana Supreme Court

has stated that “[t]his exception is based upon the belief that a declarant’s self-interest in

seeking medical treatment renders it unlikely the declarant will mislead the person he

wants to treat him” and that “[s]tatements made to non-physicians may fall within Evid.

R. 803(4) if the statement is made to promote diagnosis or treatment.” McClain v. State,

675 N.E.2d 329, 331 (Ind. 1996).

       In McClain, the trial court permitted a therapist to testify, pursuant to the medical

diagnosis or treatment exception, about statements made to her by a child molestation

victim with regard to the details of the molestation. Id. at 331-332. The Court, which




                                              9
ultimately determined that the therapist’s testimony was erroneously admitted but

harmless, stated in part:

              The underlying rationale for this hearsay exception requires a two-
       step analysis for evaluating whether a statement is properly admitted
       pursuant to Evid. R. 803(4): 1) is the declarant motivated to provide truthful
       information in order to promote diagnosis and treatment; and 2) is the
       content of the statement such that an expert in the field would reasonably
       rely on it in rendering diagnosis or treatment.

               In order to satisfy the requirement of the declarant’s motivation, the
       declarant must subjectively believe that he was making the statement for
       the purpose of receiving medical diagnosis or treatment. Often, for
       example where a patient consults with a physician, the declarant’s desire to
       seek and receive treatment may be inferred from the circumstances. Where
       that inference is not obvious, as in this case involving a young child
       brought to treatment by someone else, there must be evidence that the
       declarant understood the professional’s role in order to trigger the
       motivation to provide truthful information. Here the requisite indicia of
       reliability are missing. There is no evidence that the victim sought the
       therapist’s help or that he believed he was receiving any treatment. The
       child testified that [the therapist] was his “counselor” and that he talked to
       her about what McClain did to him. Thus, the record is devoid of any
       evidence showing that the victim understood that he was speaking to a
       trained professional for the purposes of obtaining diagnosis of, or providing
       treatment for, emotional or psychological injuries. Because the declarant’s
       motive to promote treatment or diagnosis is crucial to reliability, the
       therapist’s testimony was not shown to be within the medical diagnosis or
       treatment hearsay exception.

Id. (citations omitted).

       In Cooper v. State, we applied the two-step analysis set forth in McClain and

concluded that a nurse’s testimony was properly admitted into evidence. 714 N.E.2d

689, 690-692 (Ind. Ct. App. 1999), trans. denied. In examining whether the declarant, the

child victim, was motivated to provide truthful information in order to promote diagnosis

or treatment, the court reviewed the testimony of the nurse, who described the procedure

generally followed when a child comes into the hospital alleging that she is a victim of a
                                            10
sexual assault, the specific procedure she followed with the child victim in the case, and

what the child told her about the molestation. Id. at 692. The court noted that the nurse’s

testimony indicated that the child sufficiently understood the professional role of the

nurse and the doctor who examined her, thus triggering the motivation to provide truthful

information, and that the trial court did not err in admitting, pursuant to the medical

diagnosis or treatment exception to the hearsay rule, the nurse’s testimony regarding what

the child had told her regarding the defendant’s molesting her. See id. at 694.

       Here, Moss testified that the building in which the examination of S.D. took place

“looks much like a medical clinic,” that “[w]hen the patient enters they first enter into a

lobby area, much like anybody would at a doctors [sic] office,” and that there were “four

patient examination rooms with all of the equipment that we need in order to take vital

signs, height, weight as well as examination tables in those rooms.” Trial Transcript at

322. Moss testified that she was “wearing scrubs with [her] name and forensic nurse

examiner embroidered on the left.” Id. Moss testified regarding the standard procedure

for children, including that she would usually introduce herself as a nurse and state that

“[i]t’s my job to make sure that you’re okay,” obtain a full medical history, complete

“routine vital signs,” perform “a head to toe examination and a genital examination,” and

then “finish with discharge teaching.” Id. at 323. Moss further indicated that when she

asked about a patient’s general health issues she also talked to the patients about why

they were at the treatment center. The testimony provided by Moss provided a proper

basis for the trial court’s admission into evidence of the hearsay statements.




                                             11
         Based upon the record, we cannot say that the court abused its discretion in

admitting, pursuant to the medical diagnosis or treatment exception to the hearsay rule,

the testimony of Moss regarding S.D.’s statements regarding the molestations.         See

Cooper, 714 N.E.2d at 691-692.

                                            III.

         The next issue is whether the evidence was sufficient to sustain VanPatten’s

convictions. When reviewing claims of insufficiency of the evidence, we do not reweigh

the evidence or judge the credibility of witnesses. Jordan v. State, 656 N.E.2d 816, 817

(Ind. 1995), reh’g denied. Rather, we look to the evidence and the reasonable inferences

therefrom that support the verdict. Id. We will affirm the conviction if there exists

evidence of probative value from which a reasonable trier of fact could find the defendant

guilty beyond a reasonable doubt. Id. VanPatten argues that there was insufficient

evidence to identify him as the person who committed the alleged acts of molestation

against S.D.

         To the extent that VanPatten argues that the evidence was insufficient to show he

was the person who committed the offenses against S.D., we note that elements of

offenses and identity may be established entirely by circumstantial evidence and the

logical inferences drawn therefrom. Bustamante v. State, 557 N.E.2d 1313, 1317 (Ind.

1990).     Inconsistencies in identification testimony impact only the weight of that

testimony, because it is the jury’s task to weigh the evidence and determine the

credibility of the witnesses. Gleaves v. State, 859 N.E.2d 766, 770 (Ind. Ct. App. 2007)

(citing Badelle v. State, 754 N.E.2d 510 (Ind. Ct. App. 2001), trans. denied). As with


                                             12
other sufficiency matters, we will not weigh the evidence or resolve questions of

credibility when determining whether the identification evidence is sufficient to sustain a

conviction.   Id.   Rather, we examine the evidence and the reasonable inferences

therefrom that support the verdict. Id.

       In addition to Moss’s testimony regarding S.D.’s statements concerning the

molestations, the evidence before the jury revealed that S.D. lived with VanPatten and

next door to E.R. at the time of the offenses, that E.R. and S.D. spent the night together at

S.D.’s house on a number of occasions during the summer of 2009, that in the middle of

the night VanPatten went to the bed where E.R. and S.D. were sleeping and molested

E.R. E.R. testified that VanPatten molested her while S.D. was sleeping in bed next to

her and that it would wake up S.D. When asked “[w]hat happened when [S.D.] woke

up,” E.R. testified that “[h]e would do it to her.” See Trial Transcript at 212. In addition,

E.R. and S.D. spoke with S.D.’s mother on the same morning and were interviewed and

examined that day. Following S.D.’s release from the treatment center and after speaking

with S.D.’s mother, several police officers went to S.D.’s house to make sure that

VanPatten was not present. Although the testimony of Moss, which described S.D.’s

statements regarding the actions of the perpetrator, did not specifically identify VanPatten

as the person who performed the offenses, it was reasonable for the jury to infer based

upon the evidence presented that VanPatten was the person who performed the acts of

molestation against S.D. for which he was convicted.

       Based upon the evidence, we conclude that sufficient evidence exists from which

the jury could find VanPatten guilty beyond a reasonable doubt of molesting S.D. See


                                             13
Carter v. State, 754 N.E.2d 877, 880 (Ind. 2001) (addressing the child victim’s expression

of some uncertainty about her molester’s identity and noting that although the child

victim failed to recognize the defendant in the courtroom, she named her father as her

attacker in her statements, and the defendant was undisputedly the only father figure in

her life), reh’g denied, cert. denied, 537 U.S. 831, 123 S. Ct. 135 (2002); Wilder v. State,

716 N.E.2d 403, 405 (Ind. 1999) (noting that it is the duty of the fact-finder to assess the

credibility of witness testimony).

       For the foregoing reasons, we affirm VanPatten’s convictions.

       Affirmed.

KIRSCH, J., concurs.

BAKER, J., concurs in part and dissents in part with separate opinion.




                                            14
                              IN THE
                    COURT OF APPEALS OF INDIANA

GERALD P. VANPATTEN,                              )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 02A03-1103-CR-113
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


BAKER, Judge, concurring in part and dissenting in part.


       I respectfully part ways with a portion of the majority’s analysis and conclusion.

Specifically, I cannot agree that S.D.’s statements to Moss fit within the hearsay

exception for “[s]tatements made by persons who are seeking medical diagnosis or

treatment and describing medical history, or past or present symptoms, pain, or

sensations, or the inception or general character of the cause or external source thereof

insofar as reasonably pertinent to diagnosis or treatment,” provided by Rule 803(4).

       As recognized by the majority, our Supreme Court has counseled that in a case

involving a young child, “brought to treatment by someone else, there must be evidence

that the declarant understood the professional’s role in order to trigger the motivation to

provide truthful information,” which, in turn, provides the requisite indicia of reliability.

                                             15
McClain v. State, 675 N.E.2d 329, 331 (Ind. 1996) (internal citations omitted). Here,

Moss admitted to having no recollection of what exactly she told S.D. prior to the

interview and examination. Additionally, there is no other indication that six-year-old

S.D. understood Moss’s role and the need for her to provide truthful information.

      The majority relies on Cooper v. State, 714 N.E.2d 689 (Ind. Ct. App. 1999).

However, there are some important distinguishing factors between Cooper and the instant

case. While Moss did not have any recollection of what she told S.D., the Cooper Court

emphasized the following colloquy between the registered nurse and the young victim:

      Q. So you asked [S.A.] what happened?

      A. Um-hum. I asked her if she knew why she was there in the emergency
      room, and I believe she thought she was going to get an exam. She needed
      to get examined, but she didn’t know why.

      Q. Did you tell her why?

      A. Um-hum; no I asked her why. What she told mom that brought her into
      the emergency room.

      Q. Did she tell you what happened to her?

      A. Yes.

Id. at 694. As indicated, the victim was not asked leading questions as to whether she

had been abused. By contrast, S.D. was questioned by a forensic nurse at a sexual assault

treatment center who could not remember exactly what she asked S.D. This encounter

followed her forensic interview at the Child Advocacy Center.

      Finally, the majority’s reliance on the appearance of Moss wearing scrubs and the

building resembling any medical clinic is insufficient to show that S.D. understood

Moss’s role such that she was motivated to tell the truth for purposes of medical
                                           16
diagnosis and treatment. Indeed, the reliability and admissibility of a six-year-old’s

statement under Rule 803(4) using the majority’s criteria eliminates any consideration of

whether the child was subjected to leading and suggestive questions and negates the need

to determine what the child believed as opposed to what adults may have believed she

should say. In short, under the majority’s analysis, the exception provided by Rule

803(4) consumes the general rule prohibiting hearsay statements.

      Once Moss’s statements are inadmissible, there is insufficient evidence supporting

Counts II and IV, which alleged that VanPatten molested S.D.         The only evidence

supporting these two convictions was S.D.’s testimony and the medical history she gave

to Moss. S.D. recanted her earlier statements that VanPatten had improperly touched her.

And inasmuch as I have disagreed with the majority’s analysis pertaining to the

admissibility of S.D.’s statements to Moss, there is simply no evidence to support the

offenses alleged in Counts II and IV.      Consequently, I would reverse VanPatten’s

convictions on Counts II and IV.




                                           17